Title: James Madison to Nicholas P. Trist, 17 January 1832
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        private
                        I regret that my memory can give you no aid in yr. search for the fact in question. It is possible that the Newspaper publishing the laws may have printed it soon as
                            authorized; and may therefore be worth examining.
                        The letters you refer to were both recd. & I thank you for them. Cordial salutations
                        
                            
                                James Madison
                            
                        
                    